Exhibit 10.44.2
AMENDMENT
TO
MICHAEL SZWAJKOWSKI
EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made,
effective as of December 31, 2008, by and between CapitalSource Inc., a Delaware
corporation (the “Company”), and Michael Szwajkowski (the “Executive”).
Recitals:
     WHEREAS, the Executive and the Company previously entered into the
Employment Agreement, effective as of April 22, 2005, and previously amended on
November 22, 2005 (the “Employment Agreement”); and
     WHEREAS, the Executive and the Company desire to amend the Employment
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.
Agreement:
     NOW, THEREFORE, in consideration of the agreements contained herein and of
such other good and valuable consideration, the sufficiency of which the
Executive acknowledges, the Company and the Executive, intending to be legally
bound, agree as follows:
          1. Section 9(f) of the Employment Agreement is hereby amended by
adding a new sentence after the third sentence of said Section 9(f) to read as
follows:
“The Executive will forfeit all rights to the Severance Payment if the Executive
fails to execute and deliver the release within 30 days of delivery of the
release to the Executive.”
          2. Section 9(h) of the Employment Agreement is hereby deleted in its
entirety and amended and restated to read as follows:
“(h) Section 409A. To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such tax
and preserve to the maximum extent possible the original intent and economic
benefit to the Executive and the Company, and

 



--------------------------------------------------------------------------------



 



the parties shall promptly execute any amendment reasonably necessary to
implement this Section 9(h).
               (i) For purposes of Section 409A, the Executive’s right to
receive installment payments pursuant to this Agreement including, without
limitation, each severance payment and COBRA continuation reimbursement shall be
treated as a right to receive a series of separate and distinct payments.
               (ii) The Executive will be deemed to have a Date of Termination
for purposes of determining the timing of any payments or benefits hereunder
that are classified as deferred compensation only upon a “separation from
service” within the meaning of Code Section 409A.
               (iii) Notwithstanding any other provision of this Agreement to
the contrary, if at the time of the Executive’s separation from service, (i) the
Executive is a specified employee (within the meaning of Section 409A and using
the identification methodology selected by the Company from time to time), and
(ii) the Company makes a good faith determination that an amount payable on
account of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (“the Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided. To the extent that any
benefits to be provided during the Delay Period is considered deferred
compensation under Code Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Code Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.
               (iv) (A) Any amount that the Executive is entitled to be
reimbursed under this Agreement will be reimbursed to the Executive as

2



--------------------------------------------------------------------------------



 



promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred,
(B) any right to reimbursement or in kind benefits will not be subject to
liquidation or exchange for another benefit, and (C) the amount of the expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year.
               (v) Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
          3. The fourth sentence of Section 10(b) of the Employment Agreement is
hereby amended and restated to read as follows:
“Any Gross-Up Payment, as determined pursuant to this Section 10 shall be paid
by the Employer to the Executive within five days of receipt of the Accounting
Firm’s determination, but in no event later than the end of the taxable year
following the taxable year in which the related taxes are remitted by the
Executive.”
          4. The Employment Agreement is hereby amended by adding a new last
sentence to the definition of Change in Control in Section 25 of the Employment
Agreement to read as follows:
“Notwithstanding the foregoing, for purposes of the payment of any deferred
compensation under Section 5(f)(1)(a)(iii) hereof, an event shall not be
considered to be a Change in Control hereunder unless such event is also a
“change in ownership,” a “change in effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Code Section 409A.”
          5. The first sentence of the definition of Good Reason in Section 25
of the Employment Agreement is hereby amended and restated to read as follows:
“Good Reason” means, unless otherwise agreed to in writing by the Executive, any
diminution or adverse change prior to a Change in Control in the Executive’s
title; (ii) a material reduction in the Executive’s Base Salary or, after a
Change in Control, the annual bonus payable to the Executive under Section 5(b);
(iii) prior to a Change in Control a requirement that the Executive report to
someone other than the Employer’s Chief Executive Officer and, in a dual
reporting role, President (provided, however that Executive acknowledges and
agrees that during the Employment Period an

3



--------------------------------------------------------------------------------



 



increasing amount of the day-to-day supervision of his work may be undertaken by
the President); (iv) a material diminution in the Executive’s authority,
responsibilities or duties or material interference with the Executive’s
carrying out his duties; (v) the assignment of duties inconsistent with the
Executive’s position or status with the Employer as of the date hereof; (vi) a
relocation of the Executive’s New York, New York place of employment to a
location that is more than 25 miles away from the current location of the
Employer’s offices in New York, New York; (vii) any other material breach of the
terms of this Agreement or any other agreement that breach is not cured within
thirty (30) days after the Executive’s delivery of a written notice of such
breach to the Employer; (vii) an purported termination of the Executive’s
employment by the Employer that is not effected in accordance with the
applicable provisions of this Agreement; (ix) the failure of the Employer to
obtain the assumption in writing of its obligations under this Agreement by any
successor to all or substantially all of the assets of the Employer within
15 days after a merger, consolidation, sale or similar transaction; or (x) the
delivery of a notice of Non-Renewal by the Employer at ant time up to and
including April 22, 2023.
          6. The Employment Agreement is hereby amended by adding a new sentence
after the second sentence of the definition of Good Reason in Section 25 of the
Employment Agreement to read as follows:
The Executive further understands and agrees that none of the foregoing events
shall constitute Good Reason unless and until the Executive provides written
notice to the Employer identifying the asserted grounds for Good Reason, such
notice is provided to the Employer within sixty (60) days of such event, and the
Employer fails to cure such asserted grounds for Good Reason within thirty
(30) days of its receipt of such notice from the Executive.
          7. The provisions of this Amendment may be amended and waived only
with the prior written consent of the parties hereto. This Amendment may be
executed and delivered in one or more counterparts, each of which shall be
deemed an original and together shall constitute one and the same instrument.
          8. Except as set forth in this Amendment, the Employment Agreement
shall remain unchanged and shall continue in full force and effect.
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first written above.

4



--------------------------------------------------------------------------------



 



            CAPITALSOURCE INC
      By:   /s/ DEAN C. GRAHAM         Name:   Dean C. Graham        Title:  
President and Chief Operating Officer        EXECUTIVE
      By:   /s/ MICHAEL SZWAJKOWSKI         Michael Szwajkowski             

5